UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1044


JOSEPH PIRELA,

                     Plaintiff - Appellant,

              v.

THE STATE OF FLORIDA; ILEANA ROS-LEHTINEN; THOMAS WILLIAMS;
ALOYMA SANCHEZ; ERVIN GONZALEZ, Deceased; MERCEDES ALEMAN;
CARLOS LARA; ETHIEL HERNANDEZ CLADERON; FREDDIE CRUZ, Miami
Police Officers; MIAMI POLICE OFFICER ROBERTO; DENIS FONSECA,
Miami Police Officer; MABEL FONSECA, Miami Police Officer; OLAIDA
VILLALOBOS, Miami Police Officer; CARLOS ALVAREZ, Miami Police Officer;
CHARLES DAVID, Miami Police Officer; COUNTIN ANGEL MIRANDA, Miami
Police Officer,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-cv-00480-D)


Submitted: March 29, 2018                                          Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Pirela, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Pirela appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012). We have reviewed the record and find that this appeal is frivolous.

Accordingly, we dismiss the appeal for the reasons stated by the district court. Pirela v.

State of Florida, No. 5:17-cv-00480-D (E.D.N.C. Dec. 28, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2